Citation Nr: 1528877	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-42 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches, including as secondary to service-connected tinnitus.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left leg sciatic nerve disability.

5.  Entitlement to service connection for a depressive disorder, including as secondary to knee, low back, and sciatic nerve disabilities.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to April 1970 and from August 1982 to August 1983, and also had Reserve service.   The issue of service connection for migraine headaches is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO); the other issues arise from a December 2012 rating decision.  In July 2014, this matter was remanded for additional development.  In March 2015, the Veteran's attorney submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claim seeking service connection for migraine headaches as secondary to his service-connected tinnitus.  Specifically, as there has not been substantial compliance with previous remand instructions, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The July 2014 remand instructed the AOJ to secure a medical opinion that addressed whether the Veteran's migraine headaches were caused or aggravated by his service-connected tinnitus and, if not, that identified the etiological factor considered more likely for his headaches.  On August 2014 VA headaches examination, the Veteran reported having tinnitus prior to the onset of a migraine headache.  The examiner noted that a migraine is a central nervous system disorder that results from vasodilation of the cranial/cerebral brain vessels and that the pathophysiology of a migraine attack is believed to be neurogenic inflammation, opined that migraine headache is a stand-alone entity, which is neither adjunct to nor aggravated by the Veteran's service-connected tinnitus.  The examiner did not further explain what causes the "vasodilation of  . .  .brain vessels",  and did not discuss whether there is any significance in the Veteran's reports that tinnitus precedes his migraine headache attacks.  Significantly, in a December 2014 statement, Dr. Marie Christensen, the Veteran's treating physician, opined that his migraine headaches are related to his service-connected tinnitus as they occur after episodes of tinnitus.  As there is conflicting medical evidence (none adequately probative and persuasive) further medical guidance is needed.

Dr. Christensen stated that she has treated the Veteran "off and on" since July 2009.  The record contains only one treatment note from Dr. Christensen, dated July 20, 2009.  Records of subsequent treatment are not associated with the record, and do not appear to have been sought; as they may contain pertinent information, they should be secured.  

The Veteran had been represented by Disabled American Veterans (DAV).  In September 2013, he submitted (at the RO) a VA Form 21-22a appointing Stacey P. Clark as his attorney/representative.  Because the new designation was not associated with the record, the July 2014 Board remand identified the DAV as his then representative; and the copies of a November 2014 supplemental statement of the case (SSOC) were mailed to the Veteran and the DAV (rather than attorney Clark).  The record does not reflect that the attorney was sent a copy of the SSOC.  On remand, the Veteran's attorney should be provided an SSOC that includes all information in the one issued in November 2014.

Finally, a December 2012 rating decision denied the Veteran service connection for a bilateral knee disability, a low back disability, a left sciatic nerve disability, and a depressive disorder.  He submitted a notice of disagreement with that decision in September 2013.  The AOJ has not issued a statement of the case (SOC) in these matters.  In such circumstances, the Board is required to remand the matters for issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).  [These matters are not fully before the Board, and will remain before the Board only if the Veteran timely files a substantive appeal after the SOC is issued.]

Accordingly, the case is REMANDED for the following:

1. The AOJ should review its determinations on the claims of service connection a bilateral knee disability, a low back disability, a left sciatic nerve disability, and a depressive disorder, and issue an appropriate SOC in these matters. The Veteran should be advised of the time limit for perfecting an appeal in these matters, and afforded opportunity to do so. If that occurs, the matters should be returned to the Board for appellate review.

2.  The AOJ should then arrange for the Veteran's record to be forwarded to a neurologist for review and an advisory medical opinion regarding the etiology of the Veteran's headaches.  If the neurologist finds that another examination of the Veteran is needed for the opinion sought, such should be arranged.  Based on review of the record (and examination of the Veteran, if needed), the consulting neurologist should provide an opinion that responds to the following:

What is the likely etiology of the Veteran's migraine headache disorder? Specifically, is it at least as likely as not (a 50% or better probability) that it was caused or aggravated (the opinion must fully address the concept of aggravation) by his service-connected tinnitus?  If the response is no (i.e., the headaches are not caused or aggravated by the tinnitus), the examiner should cite to medical literature that supports that conclusion (indicates that ringing in the ears would not be a factor in triggering, or increasing the frequency, duration, or severity, of migraine headaches, as alleged, that tinnitus preceding .the headaches is coincidental, and does not reflect etiological relationship).  

The examiner should include rationale with all opinions.

3  Thereafter, the AOJ should then review the record and readjudicate the claim of service connection for migraine headaches.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

